United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Elbridge Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-18
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2013 appellant, through his attorney, filed a timely appeal of an April 8,
2013 decision of the Office of Workers’ Compensation Programs (OWCP), denying his
application for reconsideration without merit review of the claim.1 Since more than 180 days has
elapsed between the last merit decision on December 20, 2011 and the filing of this appeal, the
Board lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly declined to review the merits of appellant’s claim
under 5 U.S.C. § 8128(a).
1

The Board’s procedures state that, if the date of delivery as the date of filing would result in a loss of appeal
rights, the appeal will be considered filed as of the date of the postmark. 20 C.F.R. § 501.3(f)(1) The date of the
postmark in this case was October 7, 2013, rendering the appeal timely with respect to the April 8, 2013 OWCP
decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 21, 2011 appellant, then a 63-year-old health systems specialist, filed an
occupational claim (Form CA-2) alleging stress and aggravation from a preexisting diabetes
condition as a result of adverse working conditions. In a narrative statement, he alleged that
commencing in August 2008 he had been stripped of all meaningful work assignments by his
supervisors and given only limited and menial tasks to perform that were not commensurate with
his position. Appellant also alleged that he had been prevented from having any meaningful
interaction with coworkers, making him feel as if he were in solitary confinement. He also
alleged that he had been placed in a noisy work area and the employing establishment had
refused his requests for accommodation. Appellant stopped work as of November 23, 2010.
The record contains correspondence from appellant’s representative to his supervisors
with respect to appellant’s work and requests for accommodation. On November 16, 2011 the
employing establishment’s associate chief of staff responded to an OWCP request for
information. He controverted appellant’s allegations and submitted witness statements regarding
various incidents involving appellant, who had a history of conflict with his coworkers and
supervisors. The employing establishment made a good faith effort to engage appellant in
meaningful duties but was not successful due to appellant’s behavior and personality traits.
By decision dated December 20, 2011, OWCP denied appellant’s claim for
compensation. It found that he had not established any compensable work factors.
By letter dated December 19, 2012, appellant, through counsel, requested reconsideration
of the claim. He argued that, under Board case law, the evidence of record established
compensable work factors. Appellant cited Lillian Cutler3 and argued that a requirement
imposed by the employment is a compensable work factor, and the employing establishment had
imposed two requirements on appellant’s work: (1) that he remain on the premises without
being assigned any work for most of the time; and (2) that he not interact or socialize with
coworkers.
In a decision dated April 8, 2013, OWCP denied merit review of the claim. It found that
appellant did not meet the requirements for merit review of the claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”5
3

28 ECAB 125 (1976).

4

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
5

20 C.F.R. § 10.606(b)(3).

2

20 C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.6
ANALYSIS
In the present case, appellant’s claim was denied on the grounds that the record did not
establish any compensable work factors with respect to the claim for compensation. He filed a
December 19, 2012 application for reconsideration. The April 8, 2013 OWCP decision
addresses the first requirement for establishing a merit review, whether appellant has shown that
OWCP erroneously applied or interpreted a specific point of law. It stated that the assignment of
work duties and the monitoring of activities at work were administrative tasks, and absent error
or abuse there was no coverage under FECA. As to the second requirement, the decision simply
states that appellant did not advance a relevant legal argument not previously considered, without
further explanation.
The Board finds that appellant did advance a new and relevant legal argument in this
case. Appellant argued that, under Lillian Cutler, a requirement imposed by the employing
establishment is a compensable work factor. In this case, he contends that the employing
establishment required that he perform little work and that he not interact with coworkers.
Appellant argued that therefore a reaction to these requirements would be covered factors under
FECA.
This represents a new argument that is relevant to the issue of compensable work factors
presented in his claim.7 Appellant advanced a relevant legal argument not previously considered
by OWCP. He has met the standard set forth at 20 C.F.R. § 10.606(b)(3)(ii) and he is entitled to
a merit review of the claim. The case will be remanded to OWCP for a proper merit decision on
the issues presented.
CONCLUSION
The Board finds that appellant is entitled to a merit review of the claim.

6

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

7

The requirements for reopening a claim for merit review do not include the requirement that a claimant submit
all evidence which may be necessary to discharge his or her burden of proof. The requirements pertaining to the
submission of evidence in support of reconsideration only specify that the evidence or argument be relevant and
pertinent and not previously considered by OWCP. Donald T. Pippin, 54 ECAB 631 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: June 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

